IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             No. 73034-7-1


             Respondent,                        UNPUBLISHED OPINION


      v.



DANIEL ALBERT BELLEQUE,
                                                 FILED:   JAN 1 9 2016
             Appellant.


      Per Curiam — Daniel Belleque appeals his convictions for burglary in the          K

second degree and theft in the third degree. Belleque contends, and the State           Ln

concedes, that he was denied his constitutional right to self-representation. See State

v. Madsen, 168 Wn.2d 496, 229 P.3d 714 (2010). We accept the State's concession,©?
                                                                                        -E~


reverse Belleque's convictions, and remand the matter for a new trial.

       In his statement of additional grounds for review, Belleque contends that the trial

court violated his CrR 3.3 speedy trial rights. But his conclusory allegations provide no

basis for appellate review. See RAP 10.10(c). Because we reverse Belleque's

convictions and remand for a new trial, the remaining allegations in his statement of

additional grounds are moot.

       Reversed and remanded.

                                          FOR THE COURT:




                                                            V
                                                                 CX